Exhibit 10.2

EMPLOYMENT AGREEMENT

                THIS AGREEMENT

is made as of the 29th day of March, 2004 by and between Minrad Inc., a Delaware
corporation, with an office at 847 Main Street, Buffalo, NY 14203 (the
"Corporation") and John McNeirney residing permanently in the Atlanta, Georgia
area (the "Executive").



                Introductory Statement

. The Executive has been employed as Senior Vice President and Chief Technical
Officer of the Corporation for many years. During the course of his employment,
the Executive has become experienced in the business of the Corporation,
including its trade secrets, customers, market areas, sources of supply and
manner of doing business. In addition, the growth and success of the business of
the Corporation and the development of a market for the Corporation's products
have been due in large part to the services and unique talents of the Executive.
Therefore, the Corporation desires to continue to employ the Executive as Vice
President and Chief Technical Officer of the Corporation, and the Executive
desires to accept continued employment, upon the terms and conditions contained
in this Agreement.



                NOW THEREFORE,

in consideration of the mutual covenants and agreements contained in this
Agreement the parties agree as follows:



                1.0

Effective Date; Term of Employment.





  (a) The Executive and the Corporation are parties to an Employment Agreement
dated on or about August 1, 2001 (the "Existing Agreement") and agree that the
terms and conditions of the Existing Agreement shall continue in full force and
effect until September 30, 2004. This Agreement shall come into effect on
October 1, 2004 (the "Effective Date").         (b) Subject to the terms and
conditions set forth in this Agreement, the Corporation shall employ the
Executive as Vice President and Chief Technical Officer of the Corporation for
the period beginning on the Effective Date and continuing until September 30,
2005.



                2.0

Duties. Subject to the terms and conditions set forth in this Agreement, the
Executive shall serve as Vice President and Chief Technical Officer of the
Corporation, and shall perform such duties and discharge such responsibilities
as the Chief Executive of the Corporation shall from time to time reasonably
direct while recognizing the executive nature and scope of the Executive's
employment, and subject also at all times to the control of the Board of
Directors. Subject to the yearly election of officers of the Corporation by the
Board of Directors in the exercise of its judgment, it is contemplated that the
Executive will continue to be elected to the position of Vice President.



                The Executive shall perform his duties and discharge his
responsibilities in a faithful manner and to the best of his ability. Unless
otherwise agreed upon by the Corporation and the Executive, the Executive shall
devote substantially all of his business time and attention to the performance
of the duties called for by this Agreement. The Executive shall not serve as a
director or manager of any other business corporation or entity (other than FAI)
without the prior written consent of the Board of Directors of the Corporation.

                The Corporation reserves the right of its Board of Directors and
President to assign from time to time to the Executive additional duties and
responsibilities and to delegate to other Executives of the Corporation duties
and responsibilities normally discharged by the Executive. All such assignments
and delegations of duties and responsibilities shall be made by the Chief
Executive Officer and the Board of Directors of the Corporation in good faith
and shall not materially affect the general executive character of the work to
be performed by the Executive.

                3.0

Compensation. So long as the Executive is employed by the Corporation:



                3.1

The Executive shall receive an annual base salary of not less than $114,500
payable bi-weekly. The Executive's annual base salary shall be increased to
$130,000 upon his successfully completing all of the following objectives: (a)
the recruitment of a Director of Advanced Development who is hired by the
Corporation; (b) the Corporation's first converted sale of a Sabre Source
product; and (c) the Corporation's completion of an ANDA filing for sevoflurance
with the U.S. FDA.



                3.2

The Executive shall be entitled to an annual bonus for each fiscal year of the
Corporation during which the Executive is employed and, subject to Articles 6.0,
7.0 and 7.1-7.5 hereof, any part thereof, determined as follows:





  (a) The Corporation's gross profit after distribution expenses will be
determined for each fiscal year as herein provided (the "Net Profit Amount");
and         (b) The Executive shall be entitled to one-half of one percent
(0.5%) of the portion of the Net Profit Amount for each fiscal year (the "Bonus
Year") up to the amount of the Net Profit Amount for the prior year plus one
percent (1%) of the amount by which the Net Profit Amount for each Bonus Year
exceeds the Net Profit Amount for the prior year;



provided, however, that the maximum amount of any bonus that can be earned under
this Section 3.2 is $240,000. The bonus is to be payable on an annual basis,
based on the Corporation's audited financial statements.

                3.3

If the Corporation shall deduct or withhold from all payments made to the
Executive pursuant to this Agreement all amounts which may be required to be
deducted or withheld under any applicable law now in effect or which may become
effective during the term of this Agreement (including but not limited to Social
Security contributions and income tax withholdings).



                3.4

The Executive shall be entitled to participate in the qualified retirement plan
or plans, if any, adopted by the Board of Directors of the Corporation for the
executive officers of the Corporation as such plan or plans may be amended from
time to time.



                3.5

The Executive shall receive the various other fringe benefits, if any, provided
for the executive officers of the Corporation that may be authorized from time
to time by the Board of Directors of the Corporation in its sole discretion.



                3.6

The Executive may be entitled to receive increases in compensation. The
determination of the amount of such increases in compensation, if any, and the
time and method of payment of such increases shall be vested in the sole
discretion of the Board of Directors of the Corporation.



                4.0

Vacations. The Executive shall be entitled to take three (3) weeks of vacation
per year on a non-cumulative basis.



                5.0

Reimbursement for Expenses. The Corporation shall reimburse the Executive for
expenses which the Executive may from time to time reasonably incur on behalf of
and at the request of the Corporation in the performance of his responsibilities
and duties under this Agreement, provided that the Executive shall be required
to account to the Corporation for such expenses in the manner prescribed by the
Corporation.



                6.0

Termination of Employment by Reason of Death. If the Executive shall die during
the term of this Agreement, this Agreement shall terminate automatically as of
the date of his death, and the Corporation shall pay to the Executive's legal
representatives the sum of the salary which would otherwise be payable to the
Executive up to the end of the month in which his death occurs plus (a) the
prorated portion of any bonus payable under Section 3.2, or otherwise approved
by the board of directors of the Corporation, for the fiscal year in which
termination occurs and not yet paid (determined by multiplying the bonus for the
fiscal year in which termination occurs by a fraction, the numerator of which is
the number of whole or partial months in such fiscal year during which this
Agreement was in effect and the denominator of which is twelve (12), and (b) all
other benefits and reimbursable expenses accrued and owing to the Executive with
respect to his employment prior to such termination (the amounts provided for in
clauses (a) and (b) being the "Accrued Obligations").



                7.0

Termination of Employment by Reason of Disability. If the Executive shall become
temporarily disabled during the term of this Agreement, all of the Executive's
rights under this Agreement shall continue until such time as the Executive
either returns to work or is deemed "permanently disabled" (as hereinafter
defined in Section 7.2).



                7.1

If the Executive shall be deemed permanently disabled, the Executive's
employment shall automatically terminate at the end of permanent disability.
Upon such termination, the Corporation shall pay the Executive (or his legal
representatives) the sum of any unpaid salary plus any Accrued Obligations.
During the period of permanent disability the Executive's shall be entitled to
receive any benefits payable under the Corporation's disability insurance
program.



                7.2

The Executive shall be deemed permanently disabled for purposes of this
Agreement if:





  (a) in the opinion of the Board of Directors, the Executive is unable to
render full-time service to the Corporation pursuant to the terms of this
Agreement for six consecutive months; or         (b) in the opinion of the Board
of Directors, the Executive is unable to render full-time service to the
Corporation pursuant to the terms of this Agreement for nine months out of any
twelve consecutive month period; or         (c) in the opinion of the
Corporation's Medical Director or, if there is no Medical Director at such time,
a physician mutually selected by the Corporation and the Executive or selected
in accordance with the provisions of this Section 7.2, the Executive is
permanently unable to render full-time service to the Corporation under this
Agreement.



                If the Corporation and the Executive are unable to mutually
agree upon the selection of a physician under "(c)" above within 30 days of
either party requesting the other to so agree, each party shall select a
physician and the two physicians so selected shall promptly select a third
physician who shall make such determination.

                7.3

Termination of Employment for Cause. The Corporation may immediately terminate
the Executive's employment in the event that the Executive shall do or cause to
be done any act which constitutes "cause" (as hereinafter defined) for
termination. For purposes of this Agreement, cause shall be deemed to mean a
material breach by the Executive of this Agreement, gross negligence or willful
misconduct in the performance of his duties, dishonesty to the Corporation
(conviction of a crime in any court which could have the effect of causing the
termination or suspension of any license which the Corporation holds),
conviction of a felony or excessive absenteeism not related to disability. If
the Executive's employment is terminated by the Corporation for cause, the
Corporation's only obligation shall be to pay the Executive his salary under
Article 3.0 of this Agreement plus any reimbursable expenses that have not been
paid as of the date of such termination. Nothing contained in this Article 7.0
shall in any way waive, restrict or prejudice the Corporation's rights and
remedies in equity and at law against the Executive with respect to the matter
for which the Executive's employment under this Agreement is terminated for
cause.



                7.4

Termination Without Cause. The Corporation may terminate the Executive without
cause. If the Executive's employment is terminated by the Corporation without
cause, the Corporation shall pay the Executive the sum of (a) his salary for the
remainder of the term of this Agreement, plus (b) any Accrued Obligations.



                7.5

Nonrenewal. If the Executive's employment is not continued after the term
provided for in Section 1(b), all obligations of the Corporation to the
Executive shall terminate except for the payment of any unpaid salary and
Accrued Obligations and such other obligations as are mandated by applicable
law.



                8.0

Confidentiality. During the course of his employment as an executive officer of
the Corporation, the Executive has had and will have access to and will gain
knowledge with respect to all of the lines of business of the Corporation,
including product information, information concerning customers, brokers,
suppliers and other valuable information relating to the development,
manufacture, storage, shipment, marketing and sale of products of the
Corporation ("Confidential Information"). The parties also agree that covenants
by the Executive not to make unauthorized disclosures of the Confidential
Information and not to use the Confidential Information after the termination of
the Executive's employment with the Corporation in a business in competition
with that of the Corporation are essential to the growth and stability of the
business of the Corporation. Accordingly, Executive agrees that, except as
required by his duties under this Agreement, he or she shall not use or disclose
to anyone at anytime during or after the term of this Agreement any Confidential
Information obtained by him or her in the course of his employment with the
Corporation.



                9.0

Non-Competition.



                9.1

During the term of this Agreement and for a period of 12 months after the date
of the termination of this Agreement, the Executive agrees that he shall not
directly or indirectly, for his own account or as agent, officer, director,
trustee, consultant or shareholder of any corporation or a member of any firm or
otherwise, anywhere in the United States engage or attempt to engage in any
business activity which is the same as, substantially similar to or directly
competitive with (a) the type of business of the Corporation in designing,
developing and producing products intended to minimize radiation exposure and
enhance surgical accuracy in fluoroscopically assisted medical procedures, (b)
the Corporation's generic inhalation pharmaceutical business involving
enflurane, isoflurane or sevoflurane or related products and/or (c) the
Corporation's conscious sedation business.



                9.2

During the term of this Agreement and for a period of 12 months from the date of
termination of this Agreement, the Executive agrees that he or she shall not,
directly or indirectly, for his own account or as agent, employee, officer,
director, trustee, consultant or shareholder of any corporation, or member of
any firm or otherwise, employ or solicit the employment of any employee of the
Corporation.



                9.3

It is acknowledged and agreed by the Corporation that the Executive's ownership
of shares of a company which competes with the business of the Corporation shall
not violate this Article 9.0 unless (a) the Executive also participates in the
management of such company as an officer, director or consultant or (b) the
Executive owns a controlling interest in such company.



                9.4

The Executive acknowledges and agrees that the foregoing territorial and time
limitations and restrictive covenants are reasonable and properly required for
the adequate protection of the business and affairs of the Corporation, and in
the event any such territorial or time limitation is found to be unreasonable by
a court of competent jurisdiction, the Executive agrees and submits to the
reduction of either said territorial or time limitation or both, to such an area
or period as the court may determine to be reasonable.



                10.0

Rights to Discoveries.



                10.1

Subject to Section 10.2 hereof, the Executive agrees that all ideas, inventions,
trademarks and other developments or improvements conceived, developed or
acquired by the Executive, whether or not during working hours, at the premises
of the Corporation or elsewhere, alone or with others, that are within the scope
of the Corporation's business operations or that relate to any work or projects
of the Corporation shall be the sole and exclusive property of the Corporation.
The Executive agrees to disclose promptly and fully to the Corporation all such
ideas, inventions, trademarks or other developments and, at the request of the
Corporation, the Executive shall submit to the Corporation a full written report
thereof regardless of whether the request for a written report is made after the
termination of this Agreement. The Executive agrees that during the term of this
Agreement and for 6 months thereafter, upon the request of the Corporation and
at its expense, he shall execute and deliver any and all applications,
assignments and other instruments which the Corporation shall deem necessary or
advisable to transfer to and vest in the Corporation the Executive's entire
right, title and interest in and to all such ideas, inventions, trademarks or
other developments and to apply for and to obtain patents or copyrights for any
such patentable or copyrightable ideas, inventions, trademarks and other
developments.



                10.2

Notwithstanding the provisions of Sections 6.0, 7.1 through 7.5 and 10.1, the
Executive shall have the rights under the Corporation's Patent and Invention
Policy, including but not limited to the rights to any royalty payable
thereunder.



                11.0

Insurance. The Executive agrees that the Corporation, in its sole discretion,
may apply for insurance coverage to be owned by it and for its benefit covering
the Executive in any amounts deemed advisable by the Corporation, and the
Executive waives any right, title or interest therein. The Executive agrees to
submit to all required examinations and to execute, assign and deliver all
applications and other documents necessary to effectuate such insurance
coverage.



                The Executive shall have the right to purchase from the
Corporation, within 30 days after termination of this Agreement, all such
policies of insurance covering him or her, at a price equal to the cash value of
such policies, plus the unearned portion of any premiums, on the date of such
termination. For purposes of this Article 11.0, "cash value" shall mean the net
cash amount, after adjustment for credits and debits, at which such policies
could be surrendered by the Corporation on the date of such termination. Upon
receipt of the purchase price, the Corporation shall deliver such policies to
the Executive and shall execute all necessary instruments of transfer. The
Executive shall have no further rights in any such policies not so purchased
within such 30-day period.

                12.0

Notices. All notices and other communications given pursuant to this Agreement
shall be deemed to have been properly given or delivered if mailed, by certified
mail, postage prepaid, addressed to the appropriate party, at the address for
such party set forth at the beginning of this Agreement. Any party may from time
to time designate by written notice given pursuant to this Article 12.0 any
other address or party to which any such notice or communication or copies
thereof shall be sent.



                13.0

Equitable Relief. The Executive acknowledges that the Corporation will suffer
damages incapable of ascertainment in the event that any of the provisions of
Article 8.0, 9.0 or 10.0 hereof are breached and that the Corporation will be
irreparably damaged in the event that the provisions of Articles 8.0, 9.0 and
10.0 are not enforced. Therefore, should any dispute arise with respect to the
breach or threatened breach of Articles 8.0, 9.0 or 10.0 of this Agreement, the
Executive agrees and consents, that in addition to any and all other remedies
available to the Corporation, an injunction or restraining order or other
equitable relief may be issued or ordered by a court of competent jurisdiction
restraining any breach or threatened breach of Articles 8.0, 9.0 or 10.0 of this
Agreement. The Executive agrees not to urge in any such action that an adequate
remedy exists at law. All expenses, including, without limitation, attorney's
fees and expenses incurred in connection with any legal proceeding arising as a
result of a breach or threatened breach of Articles 8.0, 9.0 or 10.0 of this
Agreement shall be borne by the losing party to the fullest extent permitted by
law and the losing party hereby agrees to indemnify and hold the other party
harmless from and against all such expenses.



                14.0

Miscellaneous. This Agreement shall be governed by the internal domestic laws of
the State of New York without reference to conflict of laws principles. This
Agreement shall be binding upon and inure to the benefit of the legal
representatives, successors and assigns of the parties hereto (provided,
however, that the Executive shall not have the right to assign this Agreement in
view of its personal nature). All headings and subheadings are for convenience
only and are not of substantive effect. This Agreement constitutes the entire
agreement between the parties hereto with respect to the subject matter hereof
and supersedes all prior negotiations, understandings and writings (or any part
thereof) whether oral or written between the parties hereto relating to the
subject matter hereof. There are no oral agreements in connection with this
Agreement. Neither this Agreement nor any provision of this Agreement may be
waived, modified or amended orally or by any course of conduct but only by an
agreement in writing duly executed by both of the parties hereto. If any
article, section, portion, subsection or subportion of this Agreement shall be
determined to be unenforceable or invalid, then such article, section, portion,
subsection or subportion shall be modified in the letter and spirit of this
Agreement to the extent permitted by applicable law so as to be rendered valid
and any such determination shall not affect the remainder of this Agreement,
which shall be and remain binding and effective as against all parties hereto.



                IN WITNESS WHEREOF

, the parties hereto have duly executed this Agreement as of the date first
above written.



  /s/ John McNeirney   John McNeirney (Executive)       MINRAD INC.       By /s/
William H. Burns, Jr.